Title: From Alexander Hamilton to George Clinton, [26 November 1784–17 July 1787]
From: Hamilton, Alexander
To: Clinton, George


[November 26, 1784–July 17, 1787]
Dr Sir
It is the wish of several of the Regents of the University that a Meeting should be appointed on some business of importance; and I am requested to write to you on the subject. It will be only necessary for you to write to Mr. Harpur who is secretary of the University desiring him to publish an advertisement according to mode prescribed in the act.
I am Dr Sir with great respect & regard   your Obed ser
A Hamilton
